Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-7, the prior art does not teach “…a sound transducer for receiving an audio signal; a display unit; a processing unit; and a memory readable by the processing unit and comprising instructions stored thereon to cause the processing unit to: analyze an audio signal received by the sound transducer to determine a positional direction of a source of the received audio signal; determine whether the positional direction of the source falls outside a field of view of a user of the electronic device; and calculate a distance from the source of the received audio signal to the user of the electronic device; in response to determining that the positional direction of the source falls outside the field of view of the user of the electronic device, determine based on the calculated distance that a visual representation of the source should be rendered on the display unit; and render on the display unit the visual representation of the source, wherein the visual representation of the source is rendered on a virtual surface at a location within the field of view of the user, the location corresponding to at least one of the distance of the source from the user and a positional direction of the source with respect to the user.”
Regarding claims 8-14, the prior art does not teach “…analyzing an audio signal received by a sound transducer to determine a positional direction of the sound source; determining whether the positional direction of the sound source falls outside a field of view of a user; calculating a distance from the source of the received audio signal to the user; in response to determining that the positional direction of the sound source falls outside the field of view of the user, determining based on the calculated distance that a visual representation of the source should be rendered on a display unit; and rendering on the display unit the visual representation of the sound source; wherein the visual representation of the sound source is rendered on a virtual surface at a location within the field of view of the user, the location corresponding to at least one of the distance of the sound source from the user and a positional direction of the sound source with respect to the user.
Regarding claims 15-20, the prior art does not teach “…analyze an audio signal received by a sound transducer to determine a positional direction of a sound source of the received audio signal; determine whether the positional direction of the sound source falls outside a field of view of a user; and calculate a distance from the source of the received audio signal to the user; in response to determining that the positional direction of the sound source falls outside the field of view of the user, determine based on the calculated distance that a visual representation of the source should be rendered on a display unit; and rend render on the display unit the visual representation of the sound source; wherein the visual representation of the source is rendered on a virtual surface at a location within the field of view of the user, the location corresponding to at least one of the distance of the source from the user and a positional direction of the source with respect to the user.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Marggraff et. al. [2017/01234792], Chang et. al. [9,560,446], Vilermo et. al. [2016/0188291], Fullam [2016/0080874].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625